Title: To John Adams from Joseph Milligan, 30 November 1818
From: Milligan, Joseph
To: Adams, John


				
					Dear Sir
					Georgetown November 30th 1818
				
				Your esteemed favour of the 20th inst was received this day I am happy to have it in my power to give you the information that you desire respecting the health of Mr: Jefferson you will see by the enclosed letter in his own hand writing (to my esteemed friend John Barnes eqr collector of the port of Georgetown) that his health is improving and by a copy of a book on Political Economy that has been translated under his eye and revised by him as he has stated in his letter to me of the 25th October and now printed as part of the book to follow the title page that his mind is yet Vigourous—the prospectus is from his pen but that was Written two years ago. The book which I have now sent you I am particularly anxious to have in the hands of all the distinguished men of our country as it was denied the right of appearing in the original language whilst Napoleon held the destinies of Europe subject to his Will Through the unwearied industry of my Esteemed friend and Patron Mr Jefferson it is now presented to you in American language and dressMay God preserve you many years / your obedient / humble Servant
				
					Joseph Milligan
				
				
			